Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
5-6
Status of the Claims
	This Office Action is in response to initially filed application dated 2/23/2021.  Applicant’s election without traverse of claims 1-10 in the reply filed on 10/03/2022 is acknowledged.  Claims 1-10 are currently being examined in this reply.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 USC 101.  The claimed invention is directed to an abstract idea without significantly more. Representative claim 1 recites the following limitations which is considered to be an abstract idea.  
A method, comprising: configuring a point of sale (POS) application installed on a mobile device to utilize an embedded card reader (ECR) of the mobile device; configuring the POS application to utilize a touchscreen display of the mobile device; configuring the POS application to: receive a personal account number (PAN) from the ECR; and receive an personal identification number (PIN) from the touchscreen display; receiving, at the POS application, the PAN for a transaction; removing, by the POS application, the PAN from the mobile device before requesting the PIN; requesting the PIN utilizing the touchscreen display; receiving, at the POS application, the PIN; and completing the transaction based on receiving the PAN and the PIN.
These underlined limitations are considered to be certain methods of organizing human activity and mental processes.  This judicial exception is not integrated into a practical application because the generically recited computer elements (mobile device, card reader, display) do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the Additional elements of a mobile device, card reader, display when considered alone or in combination do not add significantly more to the exception.  In the search for inventive concept, the Berkheimer memo describes “an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 
	1.	A citation to an express statement in the specification or to a statement made by an application during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
	2.	A citation to one or more of the court decisions discussed in the MPEP as noting the well-understood, routine, conventional nature of the additional element(s).
	3.	A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
	4.	A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).  
See Berkheimer memo at 3-4.

 	In accordance with this guidance, the examiner refers to the following exemplary generically-recited computer elements with their associated functions (and associated factual finding(s)), which are considered to be routine, conventional, and well-understood:

mobile device: for carrying out method steps and manipulating/transmitting data - Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));
mobile device: for sending and receiving information. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added))
Card reader/display/input device: for receiving an input of information from a user. The Examiner takes Official Notice that it is old and well known in the art to use an input device/user interface such as using a smart phone’s touch screen to accept input from the user for various function, and to use a card reader to extract data for input from a card.
 	In sum, the examiner finds that the claims "are directed to the use of conventional or generic technology in a nascent but well-known environment, without any claim that the invention reflects an inventive solution to any problem presented by combining the two.”  In re TLI Communications LLC, No. 2015-1372 (May 17, 2016).  Similar to the claims in SAP v. InvestPic, “[t]he claims here are ineligible because their innovation is an innovation in ineligible subject matter.” Appeal No. 2017-2081 (Fed. Cir. 2018).  In other words, “the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract application realm.”  Id.  Accordingly, when considered individually and in ordered combination, the examiner finds the claims to be directed to in-eligible subject matter.   

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 7-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Unites States Patent application Publication No. 2013/0144792 A1 to Nilsson et al. (“Nilsson”).


In regards to claims 1, Nilsson discloses the following limitations:
A method, comprising: configuring a point of sale (POS) application installed on a mobile device to utilize an embedded card reader (ECR) of the mobile device; (see at least Nilsson Figures 1b and 2, and ¶¶ 0045 and 0052)
configuring the POS application to utilize a touchscreen display of the mobile device; (see at least Nilsson ¶ 0042)
configuring the POS application to: receive a personal account number (PAN) from the ECR; and (see at least Nilsson ¶¶ 0046, 0063, and 0085)
receive an personal identification number (PIN) from the touchscreen display; (see at least Nilsson ¶¶ 0042, 0087, and 0088)
receiving, at the POS application, the PAN for a transaction; (see at least Nilsson ¶¶ 0085-0086)
removing, by the POS application, the PAN from the mobile device before requesting the PIN; (see at least Nilsson ¶ 0063) please note, the Examiner takes encrypting the card information to be removing the information from the device prior to requesting and further encrypting the PIN.
requesting the PIN utilizing the touchscreen display; (see at least Nilsson ¶¶ 0087-0088)
receiving, at the POS application, the PIN; and (see at least Nilsson ¶¶ 0087-0088)
completing the transaction based on receiving the PAN and the PIN.(see at least Nilsson ¶¶ 0089-0091)

In regards to claims 2, Nilsson discloses the following limitations:
further comprising: sending the PAN to a payment processing service; and wherein removing the PAN from the mobile device is in response to sending the PAN to the payment processing service. (see at least Nilsson Figure 4, and ¶ 0046, 0063, and 0085-0091) please note, the Examiner takes encrypting the card information to be removing the information from the device.


In regards to claims 3, Nilsson discloses the following limitations:
further comprising: receiving, from a payment processing service, a request for the PIN; and wherein removing the PAN from the mobile device is in response to receiving the request for the PIN. (see at least Nilsson Figure 4, and ¶ 0046, 0063, and 0085-0091) please note, the Examiner takes encrypting the card information to be removing the information from the device.


In regards to claims 4, Nilsson discloses the following limitations:
wherein requesting the PIN is in response to removing the PAN from the mobile device. (see at least Nilsson Figure 4, and ¶ 0046, 0063, and 0085-0091) please note, the Examiner takes encrypting the card information to be removing the information from the device.

In regards to claims 7, Nilsson discloses the following limitations:
further comprising: in response to requesting the PIN, receiving an indication that user input is received that corresponds to the PIN; and wherein completing the transaction is based at least in part on the indication. (see at least Nilsson ¶ 0088)

In regards to claims 8, Nilsson discloses the following limitations:
wherein receiving the PAN comprises receiving encrypted first data representing the PAN from the ECR, and the method further comprises: sending the encrypted first data to a payment processing service; receiving encrypted second data representing the PIN; and sending the encrypted second data to the payment processing service. (see at least Nilsson Abstract Figure 4, and ¶ 0046, 0063, and 0085-0091 all data is encrypted between entering the information and sending to the server)

In regards to claims 9, Nilsson discloses the following limitations:
receiving encrypted data representing the PIN; sending the encrypted data to a payment processing system; receiving, from the payment processing system, an indication that the PIN, as decrypted by the payment processing system, is authorized in association with the PAN; and wherein completing the transaction is based at least in part on the PIN being authorized in association with the PAN. (see at least Nilsson Abstract Figure 4, and ¶ 0046, 0063, and 0085-0091 all data is encrypted between entering the information and sending to the server)

In regards to claims 10, Nilsson discloses the following limitations:
wherein the POS application comprises a first application, and the method further comprises: receiving the PIN at a second application configured to prevent communication between the second application and the first application; sending the PAN from the first application to a payment processing service; and sending the PIN from the second application to the payment processing service. (Nilsson discloses using separate entities for input of both the PAN and the PIN, utilizing a card reader and a PIN entry device.  see at least Figure 2 (202) and (219).) The Examiner notes, separating the application into two parts to prevent crosstalk does not modify the operation of Nilsson’s invention.  To have modified Nilsson to have included separate applications for receiving input  would have been obvious to the skilled artisan because the inclusion of such step would have been an obvious matter of design choice in light of the method already disclosed by Nilsson. Such modification would not have otherwise affected Nilsson and would have merely represented one of numerous steps that the skilled artisan would have found obvious for the purposes already disclosed by Nilsson.  Additionally, applicant has not persuasively demonstrated the criticality of providing this arrangement versus the arrangement disclosed in Nilsson. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M MUTSCHLER whose telephone number is (313)446-6603. The examiner can normally be reached 0600-1430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH M MUTSCHLER/          Examiner, Art Unit 3627                                                                                                                                                                                              

/A. Hunter Wilder/          Primary Examiner, Art Unit 3627